
	
		II
		110th CONGRESS
		1st Session
		S. 915
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2007
			Mrs. Dole (for herself
			 and Mr. Nelson of Nebraska) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a pilot program to provide grants to
		  encourage eligible institutions of higher education to establish and operate
		  pregnant and parenting student services offices for pregnant students,
		  parenting students, prospective parenting students who are anticipating a birth
		  or adoption, and students who are placing or have placed a child for
		  adoption.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Elizabeth Cady Stanton Pregnant
			 and Parenting Student Services Act of 2007.
		2.DefinitionsIn this Act:
			(1)Eligible
			 institution of higher educationThe term eligible
			 institution of higher education means an institution of higher education
			 (as such term is defined in section 101 of the Higher Education Act of 1965 (20
			 U.S.C. 1001)) that has established and operates, or agrees to establish and
			 operate upon the receipt of a grant under this Act, a pregnant and parenting
			 student services office described in section 6.
			(2)Parent;
			 parentingThe terms parent and
			 parenting refer to a parent or legal guardian of a minor.
			(3)SecretaryThe
			 term Secretary means the Secretary of Education.
			3.Pregnant and
			 parenting student services pilot programFrom amounts appropriated under section 8
			 for a fiscal year, the Secretary shall establish a pilot program to award
			 grants to eligible institutions of higher education to enable the eligible
			 institutions to establish (or maintain) and operate pregnant and parenting
			 student services offices in accordance with section 6.
		4.Application;
			 number of grants
			(a)ApplicationAn
			 eligible institution of higher education that desires to receive a grant under
			 this Act shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may require.
			(b)Requests for
			 additional informationThe Secretary may require an eligible
			 institution submitting an application under subsection (a) to provide
			 additional information if the Secretary determines such information is
			 necessary to process the application.
			(c)Number of
			 grantsThe Secretary shall award grants under this Act to not
			 more than 200 eligible institutions of higher education.
			5.Matching
			 requirementAn eligible
			 institution of higher education that receives a grant under this Act shall
			 contribute to the conduct of the pregnant and parenting student services office
			 supported by the grant an amount from non-Federal funds equal to the amount of
			 the grant. The non-Federal share may be in cash or in kind, fairly evaluated,
			 including services, facilities, supplies, or equipment.
		6.Use of
			 funds
			(a)In
			 generalAn eligible institution of higher education that receives
			 a grant under this Act shall use grant funds to establish (or maintain) and
			 operate a pregnant and parenting student services office, located on the campus
			 of the eligible institution, that carries out the following programs and
			 activities:
				(1)Hosts an initial
			 pregnancy and parenting resource forum—
					(A)to assess
			 pregnancy and parenting resources, located on the campus or within the local
			 community, that are available to meet the needs described in paragraph (2);
			 and
					(B)to set goals
			 for—
						(i)improving such
			 resources for pregnant, parenting, and prospective parenting students;
			 and
						(ii)improving access
			 to such resources.
						(2)Annually assesses
			 the performance of the eligible institution and the office in meeting the
			 following needs of students enrolled in the eligible institution who are
			 pregnant or are parents:
					(A)The inclusion of
			 maternity coverage and the availability of riders for additional family members
			 in student health care.
					(B)Family
			 housing.
					(C)Child
			 care.
					(D)Flexible or
			 alternative academic scheduling, such as telecommuting programs.
					(E)Education to
			 improve parenting skills for mothers and fathers.
					(F)Resources to
			 assist parents and prospective parents in meeting the material needs of their
			 children.
					(G)Post-partum
			 counseling and support groups.
					(3)Identifies public
			 and private service providers, located on the campus of the eligible
			 institution or within the local community, that are qualified to meet the needs
			 described in paragraph (2), and establishes programs with qualified providers
			 to meet such needs.
				(4)Assists pregnant
			 and parenting students and their spouses in locating and obtaining services
			 that meet the needs described in paragraph (2).
				(5)If appropriate,
			 provides referrals for prenatal care and delivery, infant or foster care, or
			 adoption, to a student who requests such information. An office shall make such
			 referrals only to service providers that primarily serve the following types of
			 individuals:
					(A)Parents.
					(B)Prospective
			 parents awaiting adoption.
					(C)Women who are
			 pregnant and plan on parenting or placing the child for adoption.
					(D)Parenting or
			 prospective parenting couples who are married or who plan on marrying in order
			 to provide a supportive environment for each other and their child.
					(b)Expanded
			 servicesIn carrying out the programs and activities described in
			 subsection (a), an eligible institution of higher education receiving a grant
			 under this Act may choose to provide access to such programs and activities to
			 a pregnant or parenting employee of the eligible institution, and the
			 employee's spouse.
			7.Reporting
			(a)Annual report
			 by institutions
				(1)In
			 generalFor each fiscal year that an eligible institution of
			 higher education receives a grant under this Act, the eligible institution
			 shall prepare and submit to the Secretary, by the date determined by the
			 Secretary, a report that—
					(A)itemizes the
			 pregnant and parenting student services office's expenditures for the fiscal
			 year;
					(B)contains a review
			 and evaluation of the performance of the office in fulfilling the requirements
			 of this Act, using the specific performance criteria or standards established
			 under paragraph (2)(A); and
					(C)describes the
			 achievement of the office in meeting the needs listed in section 6(a)(2) of the
			 students served by the eligible institution, and the frequency of use of the
			 office by such students.
					(2)Performance
			 criteriaNot later than 180 days before the date the annual
			 report described in paragraph (1) is submitted, the Secretary—
					(A)shall identify
			 the specific performance criteria or standards that shall be used to prepare
			 the report; and
					(B)may establish the
			 form or format of the report.
					(3)Additional
			 informationAfter reviewing an annual report of an eligible
			 institution of higher education, the Secretary may require that the eligible
			 institution provide additional information if the Secretary determines that
			 such additional information is necessary to evaluate the pilot program.
				(b)Report by
			 secretaryThe Secretary shall annually prepare and submit a
			 report on the findings of the pilot program under this Act, including the
			 number of eligible institutions of higher education that were awarded grants
			 and the number of students served by each pregnant and parenting services
			 office receiving funds under this Act, to the appropriate committees of the
			 Senate and the House of Representatives.
			8.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $10,000,000 for each of the
			 fiscal years 2008 through 2012.
		
